Citation Nr: 1227568	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  09-45 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a disability rating greater than 10 percent prior to August 28, 2011, and greater than 20 percent thereafter, for bilateral plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran had active service from July 1981 to November 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In April 2009, the Veteran testified before a Decision Review Officer at a hearing at the RO.  The Veteran also testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing in March 2011.  Transcripts from both hearings are associated with the claims file.  

In August 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

The RO subsequently issued a March 2012 rating decision where the Veteran's disability rating was increased to 20 percent, effective August 29, 2011.  The Veteran continued to disagree with the disability ratings assigned for his service-connected bilateral plantar fasciitis.

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  

In this case, the Veteran testified that he has lost two days of work in one year due to his service-connected bilateral plantar fasciitis.  The record reflects that the Veteran has been fully employed throughout the appeal, however, and the VA examiners have reported consistently that the Veteran's bilateral plantar fasciitis does not affect his job performance.  As such, the Board finds that a TDIU claim is not reasonably raised by the record and Rice is inapplicable.

The issue of a request for approval of school attendance and a dependency claim have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See April 2012 VA Forms 21-674 and 21-686c.  Therefore, the Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The evidence reflects that, prior to March 28, 2011, the Veteran's service-connected plantar fasciitis was manifested by occasional swelling, subjective complaints of constant pain, and objective evidence of pain on manipulation affecting only the left foot.  There was no evidence of increased pain on manipulation or use of both feet, evidence of calluses, or evidence of symptoms of a marked deformity of the bilateral feet.  

2.  The evidence reflects that, as of March 28, 2011, the Veteran's service-connected plantar fasciitis more nearly approximates a severe disability, as it is manifested by continued swelling in his bilateral feet, increased pain on use of both feet, and objective evidence of calluses.  



CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 percent prior to March 28, 2011, for bilateral plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-5276 (2011).

2.  The criteria for a 30 percent rating, and no higher, effective March 28, 2011, for bilateral plantar fasciitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, DC 5299-5276 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In September 2008, prior to the initial unfavorable decision in October 2008, the RO sent the Veteran a letter advising him of the information and evidence needed to substantiate his increased rating claim, as well as the responsibilities of the Veteran and VA in obtaining such evidence.  The October 2008 letter also advised the Veteran of how disability ratings and effective dates are assigned, in accordance with Dingess/Hartman.  Thus, the Board finds VA's duty to notify has been satisfied in this case.

With regard to the duty to assist, all identified medical records have been obtained and considered, including VA treatment records dated from 2002 to 2011.  The Board also has reviewed the contents of the Veteran's Virtual VA claims file and it is apparent that the RO reviewed all evidence located there as well.  

The Veteran also was afforded several VA examinations in connection with his appeal in October 2008, May 2009, and August 2011.  There is no allegation or indication that the VA examinations were not adequate for rating purposes.  As such, all rating criteria have been addressed and the evidence of record is sufficient for a fair adjudication of the Veteran's claim.  Therefore, the Board will proceed with review of the Veteran's claim based upon all relevant evidence. 

The Veteran contends that his service-connected bilateral plantar fasciitis is more disabling than currently evaluated.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations potentially are applicable, then the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's service-connected bilateral plantar fasciitis disability is rated under DC 5299-5276.  The Veteran's specific disability is not listed on the Rating Schedule.  The RO applied DC 5299-5276 pursuant to 38 C.F.R. § 4.20 (2011) which provides that it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology, are closely analogous.  The RO determined that the most closely analogous diagnostic code is DC 5276 which is assigned for acquired flatfoot.  

Under DC 5276, acquired flatfoot warrants a noncompensable (zero percent) rating for mild symptoms that are relieved by built-up shoe or arch support and a 10 percent rating for moderate symptoms, whether unilateral or bilateral, with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.  For severe disability manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, a 20 percent rating is warranted if unilateral and a 30 percent rating is warranted if bilateral.  For pronounced disability manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances, a 30 percent rating is warranted if unilateral and a 50 percent rating is warranted if bilateral.  See 38 C.F.R. § 4.71a, DC 5276 (2011).

The evidence of record includes VA examination reports dated October 2008, May 2009, and August 2011, VA treatment records dated from 2007 to 2011, and the Veteran's statements and testimony in support of his claim.  

Review of the evidence reveals that the Veteran's service-connected bilateral plantar fasciitis disability is manifested by subjective complaints of constant pain extending over the entire plantar surface of both feet.  The Veteran has reported having flare-ups of pain that occur two to three times a month and are manifested by pain and occasional swelling.  He also has reported that his flare-ups occur after prolonged walking and standing up after prolonged sitting.  See VA examination reports dated October 2008, May 2009, and August 2011.  

The evidence shows that the Veteran has been prescribed gel inserts for his shoes but, throughout the appeal, he consistently reported that he did not use the inserts because they increased his foot pain.  See VA examination reports dated October 2008 and May 2009.  At the August 2011 examination, the Veteran reported that he was using arch supports for his shoes, however.  The evidence reflects that the Veteran does not use any other assistive or corrective devices for his service-connected plantar fasciitis disability.  

At the October 2008 and May 2009 examinations, the Veteran's gait was normal.  Both examiners noted that there was evidence of abnormal weight bearing, as there was abnormal shoe wear on his lateral heels and the medial part of the soles, however.  At the August 2011 examination, the VA examiner noted that the Veteran had his right toenail removed several days earlier which was complicating his gait and causing him to limp.  The August 2011 VA examiner also noted that there did not appear to be abnormal wear and tear on his shoes, although the Veteran was wearing sandals at the examination.  

At the October 2008 examination, the Veteran stated that his arches were tender but there was no objective evidence of abnormality or pain on manipulation of the distal feet bilaterally.  The May 2009 VA examiner noted that there was no pain on manipulation with the right Achilles tendon, although the left Achilles tendon was painful with manipulation.  At the August 2011 examination, the examiner noted "exquisite" tenderness on palpation of the plantar surface from his heels to the balls of his feet, but the examiner also stated that there was no pain on manipulation of the feet.  This evidence supports a finding that the Veteran's pain on manipulation has increased during the pendency of this appeal.  

At the October 2008 and May 2009 examinations, there was no objective evidence of calluses.  There was evidence of calluses noted at the August 2011 examination, however.  The Veteran also has submitted a March 2011 private treatment record which shows that calluses were noted on the plantar aspect of both feet near the great toe.  

The evidence otherwise does not contain any evidence of weakness, edema, or instability.  See VA examination reports dated October 2008, May 2009, and August 2011.  The evidence also reflects that there is normal appearance of the feet with normal alignment of the forefoot and midfoot bilaterally.  The evidence also reflects that there is mild hallux valgus in both feet but there is no evidence of hammertoes.  

The examiners who conducted the October 2008 and May 2009 VA examinations stated that the Veteran had mild limitation in standing and walking due to pain.  As to any additional functional limitation during flare-ups, the May 2009 VA examiner stated that the Veteran could have increased foot pain affecting his functional capacity.  The October 2008, May 2009, and August 2011 VA examiners stated that they could not estimate the Veteran's additional functional loss during flare-ups without resorting to speculation, however.  

The VA treatment records generally are consistent with the VA examination reports as they show subjective complaints of foot pain, with occasional flare-ups.  See VA treatment records dated from 2007 to 2011.  The Veteran's statements and testimony also are consistent generally with the other evidence of record as the Veteran has consistently reported experiencing constant pain in his feet with flare-ups of pain and/or swelling after extended periods of standing and sitting.  

The Board finds that the preponderance of the evidence supports granting a 30 percent rating, and no higher, effective March 28, 2011, for the Veteran's service-connected bilateral plantar fasciitis.  In making this determination, the Board notes that the preponderance of the evidence shows that the Veteran's service-connected bilateral plantar fasciitis disunity has increased in severity over the pendency of this claim and appeal, with evidence of increased symptomatology supporting a 30 percent rating no earlier than March 28, 2011.  At the outset, the Board notes that the Veteran consistently has reported suffering from occasional swelling in his feet with extended use of his feet throughout the appeal.  Despite the Veteran's consistent report of constant pain in his feet, however, the objective evidence shows only that his bilateral foot pain on manipulation has increased in severity over time.  As noted above, there was no objective evidence of pain on manipulation of the feet at the October 2008 examination and evidence of a tender Achilles tendon on manipulation in only the left foot at the May 2009 examination.  While there was no objective evidence of pain on manipulation of the bilateral feet at the August 2011 examination, the Board finds that the objective evidence of "exquisite" tenderness in the bilateral plantar surfaces, as well as the Veteran's report of using arch insoles, suggests that he was experiencing increased pain with use of his feet at that time.  The evidence does not show increased pain on manipulation or with use of the bilateral feet prior to the August 2011 VA examination, however.  In addition to the foregoing, there is no competent, credible, and probative lay or medical evidence of calluses affecting the feet until March 28, 2011.  

In this regard, the Board notes that the Veteran is competent to report symptoms that are observable by a layperson.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, his report of suffering from calluses for 10 to 15 years is considered competent lay evidence.  The Board finds that the medical evidence of record, which was generated contemporaneously with treatment or evaluation, is more probative than the Veteran's recent statements regarding the presence of calluses for an extended period of time, however.  In fact, the Board finds it particularly probative that, throughout the appeal, the Veteran has submitted statements in support of his claim where he detailed the symptoms that he experiences as a result of his service-connected plantar fasciitis.  He did not report suffering from calluses on his feet until he testified at his March 2011 Board hearing, however.  

Therefore, the Board finds that a disability rating greater than 10 percent for service-connected bilateral plantar fasciitis is not warranted prior to March 28, 2011.  The preponderance of the evidence reflects that the Veteran's service-connected plantar fasciitis was manifested by occasional swelling, subjective complaints of constant pain, and objective evidence of pain on manipulation affecting only the left foot prior to that date.  There was no evidence of increased pain on manipulation or use of both feet or competent, credible, and probative evidence of calluses prior to March 28, 2011.  The Board also notes that the preponderance of the evidence dated prior to March 28, 2011, does not reflect symptoms of a marked deformity of the bilateral feet.  As such, the Board finds that, prior to March 28, 2011, the Veteran's service-connected bilateral plantar fasciitis disability more nearly approximates moderate disability as contemplated by DC 5276, which warrants no more than a 10 percent rating.  See 38 C.F.R. § 4.71a, DC 5276 (2011).

The Board also finds that, as of March 28, 2011, a 30 percent disability rating, but no higher, is warranted for the Veteran's service-connected bilateral plantar fasciitis.  Indeed, as noted, the evidence dated from March 28, 2011, shows that the Veteran continued to experience swelling in his bilateral feet as well as increased pain on use of his feet with objective evidence of calluses.  The evidence dated from March 28, 2011, does not show that the Veteran's service-connected plantar fasciitis results in marked deformity; however, the Board finds that the rating criteria provided is not an all-inclusive list of symptoms needed to grant the 30 percent rating but, instead, are examples of the types of symptoms by which a severe disability (as contemplated by DC 5276) is manifested.  Id.  Therefore, the Board finds that, as of March 28, 2011, the preponderance of the evidence shows that the Veteran's service-connected plantar fasciitis disability more nearly approximates the severe level of disability contemplated by the 30 percent rating under DC 5276.  Id.

The Board further finds that a 50 percent rating is not warranted, however, because the evidence does not reflect that the Veteran's service-connected plantar fasciitis reaches the level of severity to be considered a pronounced disability under DC 5276.  Id.  There is no evidence of marked pronation, marked inward displacement and severe spasm of the tendo Achilles on manipulation.  Id.

In an effort to afford the Veteran the highest possible rating, the Board has considered his plantar fasciitis disability under all other potentially applicable diagnostic codes.  The evidence does not show that the Veteran's plantar fasciitis disability results in weak foot, claw foot, anterior metatarsalgia, hallux rigidus, hammertoes, or malunion or nonunion of the tarsal or metatarsal bones.  Therefore, DCs 5277, 5278, 5279, 5281, 5282, and 5283 are not for application in this case.  See generally 38 C.F.R. §§ 4.71a, DC's 5277, 5278, 5279, 5281, 5282, and 5283 (2011). 

The Board notes that mild hallux valgus was noted on each VA examination.  See VA examination reports dated October 2008, May 2009, and August 2011.  A 10 percent rating is the highest possible rating under DC 5280 which provides the rating criteria for unilateral hallux valgus, however.  See 38 C.F.R. § 4.71a, DC 5280 (2011).  In addition, the Board notes that the evidence does not reflect that the Veteran's hallux valgus has resulted in an operation with resection of a metatarsal head or any findings equivalent to amputation of the great toe.  Therefore, the Board finds that DC 5280 does not assist the Veteran in obtaining a separate or higher disability rating.  Id.

In this context, the Board notes that DC 5284 evaluates other foot injuries based upon whether the disability is moderate, moderately severe, or severe or results in actual loss of the foot.  For the reasons and bases set forth above, the Board finds that the Veteran's service-connected plantar fasciitis disability is no more than severe and does not result in actual loss of his feet.  Therefore, DC 5284 does not assist him in obtaining a higher disability rating at any point during this appeal.  See 38 C.F.R. § 4.71a, DC 5284 (2011).


Extraschedular

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this case, the manifestations of the Veteran's bilateral plantar fasciitis are contemplated fully by the schedular rating criteria.  In particular, the Veteran's symptoms of pain, swelling, calluses, and any functional impairment as a result thereof are contemplated by the rating criteria.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology and the rating schedule is adequate to evaluate his disability picture.  Therefore, it is unnecessary to discuss the second prong (i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization).  The Board notes that there have been no hospitalizations for the Veteran's plantar fasciitis disability during the course of the appeal.   Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  


ORDER

Entitlement to a disability rating greater than 10 percent prior to March 28, 2011, for bilateral plantar fasciitis is not warranted.  

Entitlement to a 30 percent rating, and no higher, effective March 28, 2011, for bilateral plantar fasciitis is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


